Citation Nr: 1109756	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  10-01 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and/or posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to November 1970.  He received the Vietnam Service Medal and Vietnam Campaign Medal.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas.  

In August 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The Board finds based on the Court's decision in Clemons v. Shinseki, 23 Vet App 1 (2009), that the Veteran's claim should be recharacterized as entitlement to service connection for an acquired psychiatric disability, to include PTSD and/or depression.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection can be granted if the evidence of record demonstrates the following:  1) a current diagnosis of PTSD (rendered by an examiner specified by 38 C.F.R. § 3.304(f)); 2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and 3) the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA. 

The Veteran's DD-Form 214, which verifies service in a location that would involve hostile military or terrorist activity, as evidenced by an award of the Vietnam Service Medal, is sufficient to schedule the Veteran for a VA psychiatric examination. 

A July 2007 VA primary care note reflects that the Veteran had a positive PTSD screening and was referred to the mental health clinic for evaluation.  An August 2007 VA mental health diagnostic assessment reflects a diagnosis of major depression.  The examiner noted that "depression seems to be the significant problem."  The examiner noted that the Veteran had symptoms which may be related to possible PTSD.  An October 2007 VA mental health record reflects "PTSD diagnosis unclear as [patient] has no avoidance [symptoms] at this time but does have significant exposure and severe nightmares."  An August 2008 VA mental health record reflects a diagnosis of major depression and PTSD, but the examiner did not determine if the Veteran's claimed stressor is related to the Veteran's fear of in-service hostile military or terrorist activity.   

The Board also notes that the most recent VA medical records are from 2008.  VA should attempt to obtain all records from 2008 to present, not already associated with the claims folder. 

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all medical providers (VA and private) from whom he has received mental health/psychiatric treatment, and to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each mental health medical treatment provider identified.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, to include VA records from 2008 to present.   

2.  Thereafter, the Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disability.  The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent or greater) that the Veteran has an acquired psychiatric disability, to include PTSD and/or depression, causally related to his military service.  The examiner should discuss the Veteran's claimed in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) and whether it is medically related to the Veteran's fear of hostile military or terrorist activity.  

The claims folder should be reviewed in conjunction with such examination and the examination report should indicate that such a review was performed.  Any opinion expressed should be accompanied by a complete rationale. 
 
The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2010).  

4.  Thereafter, readjudicate the issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD and/or depression.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


